Title: To Thomas Jefferson from Robert Patterson, 24 October 1807
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philaa. Octr. 24th. 1807
                        
                        I regret exceedingly that I have not been able to procure a translation of the two little Arabic manuscripts
                            you were pleased to send me for that purpose. Capt. Obrien, though he understands the oral, has no knowledge at all of the
                            written language. I have shown the papers to a native of Smyrna, Mr. Sennup?, now in this city—He says “they are written in one of seven of the Arab
                            dialects, which one he does not read—He can, however, so far understand them, as to find, that they have been written by
                            very ignorant persons, and in so bad a hand, that it would be very difficult to read even by one who understood the
                            dialect.”
                        I have taken an exact fac simile of the manuscripts (of which I have sent you a
                            duplicate) and shall not cease to pursue the enquiry. One of our Teachers, the Revd. Mr. Wylie, had just begun the study of
                            the language—this circumstance has given a spur to his exertions; and he promises in one month to
                            give a translation of the papers In this, however, I fear he will be mistaken.
                        It was suggested to me by Capt. Obrien, that it may easily be determined, by the sign of circumcision,
                            whether the men be Mahometans or not; though this would not determin the question of their being freemen—yet justice as
                            well as humanity certainly pleads loud in their behalf. 
                  I have the honour to be with sentiments of the greatest
                            esteem—Your obedient Servant
                        
                            R. Patterson
                            
                        
                    